PER CURIAM.
Seymour M. Litman, having been suspended from the practice of law, has petitioned for reinstatement under Florida Bar Integration Rule, article XI, Rule 11.11. A hearing has been conducted by a referee appointed by this Court to make findings and recommendations to the Court. The referee has completed the hearings, finds that the petitioner is competent to resume practice, and recommends his reinstatement as a member of The Florida Bar with the attendant right to practice law.
We have reviewed the record and approve the report and recommendations of the referee. The petition of Seymour M. Litman is granted, and he is reinstated as a member of The Florida Bar with the right to practice law.
It is so ordered.
ADKINS, Acting C.J., and BOYD, OVERTON, MCDONALD and SHAW, JJ., concur.